Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Request
Applicant is requested to address all the issues raised in the instant office action.  If an issue is not understood, or the Applicant believes the Examiner incorrectly raised an issue, please contact the Examiner to schedule an interview to discuss.
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Applicant states “[a]s the sole remaining rejections related to subject matter have been overcome by an updated Application Data Sheet and Filing Receipt, affixed hereto as Exhibit A, Applicant believes that the present application is fit for immediate allowance.  The amendments to the present claims relate solely to word choices that Applicant and Examiner have agreed-upon in companion applications. (Applicant’s remarks of 1/10/22, p. 7).  Despite Applicant’s characterization of the status of the application, the Applicant has not addressed many of the issues raised in the previous 
Application Status
The Examination of this application is based upon these latest filings in the file wrapper:
a.	Claim set dated 1/10/22
b.	Drawings (figs. 1-67) dated 2/12/21
c.	Drawings (figs. 68-92) dated 12/13/19
d.	Specification dated 2/12/21
e.	Abstract dated 12/13/19
f. 	Application Data Sheet dated 12/8/21

The last office issued is a non-final office action dated 2/25/21.

While there are later versions of these documents that have shared (i.e., by email) or filed in related applications (i.e., app. no. 16/577,886), these later versions are not of record in the instant application, however they are going to be referred to in order to move prosecution forward in the instant application.

Further versions of documents that are not of record in the instant application are as follows:


B.	Drawings filed in app. no. 16/577,886 filed 9/20/21 (figs. 1-67).
C.	Annotated drawings of figs. 68-92 that Examiner emailed to Applicant on or about 8/28/20. This has been further annotated by the Examiner at fig. 74, changing “1825” to “2482”). 
D.	Specification filed in app. no. 16/577,886 filed 9/17/21 (describing drawings 1-67).
E.	Marked-up proposed specification amendments, emailed to Examiner on 1/20/22 at 3:49 PM.  This has been further annotated by the Examiner at pages 20, lines 22 (adding “2482”), 23 (adding “3100”), and 24 (adding “2482”), and page 21, lines 2 (adding “71A”), 23 (adding “7203”), and 30 (adding “7002”).  Also the paragraphs spanning page 24, line 25 to page 25, line 23 should be deleted.  It is noted that the portion of the specification pertaining to figs. 1-67 is not based upon the latest version of the Specification filed in app. no. 16/577,886 dated 9/17/21 describing drawings 1-67.  This latest version should be used instead.


An office action appendix has been included with this office action including  these documents. 
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new Latest-filed Application Data Sheet (ADS) dated 12/8/21 states that the instant application is a continuation (CON) of 16/577,886.  This is incorrect as the instant application is a continuation-in-part (CIP) of 16/577,886.  This relationship needs to be corrected.
Applicant is directed to MPEP 211.03 where:
A petition under 37 CFR 1.78 and the petition fee would not be required for correcting a timely submitted benefit claim for the following situations:

(A) Changing the relationship of the applications (e.g., changing from "continuation" or "divisional" to "continuation-in-part" or from "continuation-in-part" to "continuation" or "divisional").

Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to:
a.	Claim 9 requires “consisting of two manifolds.”  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.  Is there only the two manifolds flanking the vertically stacked computers or are there other elements such as building conduits that also flank flanking the vertically stacked computers?
b.	Claim 10, lines 1-2 requires “said conduit posts route fluid wholly exterior to support posts of said server rack stand.”  The Examiner 
c.	Claim 12, lines 1-2 requires “said support cartridge physically supports said computer.”  How does the support cartridge physically support the computer, when the specifction dated 2/21/21 at page 23, lines 25-26 provides that “[s]upport rails 7630 and cross rails 7636 as in conventional rack systems support the weight of server blades placed within the system”?  There is disclosure of “the adapters 7320 may be positioned on the conduit posts 7825 facing inwardly for the projection of the physical dimensions of the post 7825 into the aperture 7400 of the cartridge 7300” (Spec dated 2/12/21, p. 22, Il. 17-19), but these adapters 7320 of the cartridge 7300, which are disclosed as including “an elastic material,” only appear to extend between the cartridge 7300 and the vertical conduit post 7825; and not between the cartridge 7300 and the computer 7305.
Drawings
The drawings are objected to because:
a.	Figures 1-67 are not the latest revision of these figures.  The drawings filed in app. no, 16/577,886 dated 9/20/21 should be filed for figs. 1-67 instead (section B of attachment); and
. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

b.	The specification should be revised to include the description of figs. 68-92 as emailed to Examiner (on 1/20/22 at 3:49 PM).  This has been further annotated by the Examiner at pages 20, lines 22 (adding “2482”), 23 (adding “3100”), and 24 (adding “2482”), and page 21, lines 2 (adding “71A”), 23 (adding “7203”), and 30 (adding “7002”).  Also the portion spanning page 24, line 25 to page 25, line 23 should be deleted (as not part of the originally filed application) (section E of attachment).
Appropriate correction is required.
Claim Objections
Claims 1-4, 6-14, and 17 are objected to because of the following informalities:  
a.	Claim 1, line 2, “building inlet conduit” should be “a building inlet conduit” or “at least one build inlet conduit”;
b.	Claim 1, line 3, “outlet conduit” should be “a building outlet conduit” or “at least one build outlet conduit”;
c.	Claim 1, line 3, should “fluid” (second occurrence) have antecedence in “fluid” of line 3 (first occurrence)?
d.	Claim 1, lines 9-10; and Claim 17, lines 6-7, “said rack stand” should be “said server rack stand”:
e.	Claim 1, lines 10 and 11; and Claim 10, line 1, require “fluid.”  Are these “fluid” the same or different from “fluid” of claim 1, line 3?

g.	Claim 1, line 17 requires “air.” Is “air” same or different from “fluid” of line 3; and should have antecedence in “fluid” of line 3?
h.	Claim 4, line 3, “airflow inlet openings’ (plural) lacks antecedent basis.  Is Applicant referring to “each of the airflow inlet opening” (singular) of claim 1, line 7;
i.	Claim 4, lines 2-3, “airflow outlet openings” (plural) lack antecedent basis.  Is Applicant referring to “each of the airflow outlet opening’ (singular) of claim 1, lines 7-8;
j.	Claim 7, lines 6-7, “that substantially sealed case” should be “the substantially sealed case”;
k.	Claim 8, line 1, “two or less manifolds” should be “two or less manifolds including the manifold”;

m.	Claim 11, line 2, “said conduit posts” should be “a corresponding one of said vertical conduit posts”;
n.	Claim 11, line 2, “said substantially sealed computer” should be “said substantially sealed case of said computer’;
o.	Claim 13, line 2, “said conduit post” lacks antecedent basis; and is understood as “the corresponding one of the said vertical conduit posts” having antecedence in claim 11, line 2;
p.	Claim 14, line 4 and 6, “dimension” should be “dimensions” (the computer is a 3-dimesional element that has dimensions [the specification at page 22, lines 7-8, dated 2/12/21 states that “the disguised manifold 7200 . . . is sized similar to computer blades”]).  Also since “multiple computers” are being claimed, the multiple computer would have “dimensions” not “dimension”;
q.	Claim 14, line 5, “sealed building conduit” should be “at least one sealed building conduit”;
r.	Claim 14, lines 8 and 11, “said manifold” should be “said hollow manifold” to be consistent with lines 5-6;
s.	Claim 14, line 9, “multiple computers” should be “said multiple computers” having antecedence in line 3;

u.	Claim 17, line 8, “said building inlet conduit” lacks antecedent basis:
v.	Claim 17, line 9 requires “fluid.” Is this “fluid” the same or different from “fluid” of line 8?
w.	Claim 17, line 9, “said building outlet conduit” lacks antecedent basis;
x.	Claim 17, lines 10-11 requires “further defining an airflow inlet passage and an airflow outlet passage.”  Are the airflow inlet passage and the airflow outlet passage features of the manifold, which should be “the manifold further defining an airflow inlet passage and an airflow outlet passage”, or does the airflow inlet passage defined between [a] building inlet conduit via an inlet master aperture and an airflow outlet passage defined between via an exhaust master aperture to [a] building outlet conduit?

z.	Claim 17, line 16, “said manifold inlet passage” lacks antecedent basis. Should “said manifold inlet passage” be “said airflow inlet passage” having antecedence in line 10? and
aa.	Claim 17, line 15, “said manifold outlet passage” lacks antecedent basis. Should “said manifold outlet passage” be “said airflow outlet passage” having antecedence in lines 10-11?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 7; and Claim 17, line 4 require “a substantially sealed case.”  The Examiner interprets “sealed” as being “closed so that nothing can get in or out” which is modified by “substantially” which is intended to be sealed except due to manufacturing limitations.  However, the “case” as claimed is also required to have “an airflow inlet opening” and “an 
b.	Claim 1, line 9; and Claim 17, line 6 require “a manifold dimension similarly to said computer.”  How similar does the dimensions of the manifold need to be to the computer in order to be within the metes and bounds of the claim?  Also, is it just relating to the footprint of the manifold and computer, or to all three axis of each of the manifold and the computer (see Applicant’s remarks of 7/15/20, p. 9)?
c.	Claim 4, line 2 requires “its own substantially sealed case.” Is this the same or addition to “a substantially sealed case” of claim 1, line 7?
d.	Claim 4, line 2 requires “an airflow inlet opening.” Is this “airflow inlet opening’ the same or different from “an airflow inlet opening” of claim 1, line 7;
e.	Claim 4, lines 2-3 requires “an airflow outlet opening.” Is this “airflow outlet opening’ the same or different from “an airflow outlet opening’ of claim 1, lines 7-8;
f.	Claim 14, lines 5-6 requires “an interior influx chamber of a hollow manifold sized substantially identical to said computer dimension in a stand supporting said computers.”  Is the interior influx chamber sized substantially identical to said computer dimension, or is the hollow manifold sized substantially identical to said computer dimension

h.	Claim 14, line 7 requires a “sealed case.”  The Examiner interprets “sealed” as being “closed so that nothing can get in or out.” However the case also is required to be able receive a directed airflow from a server conduit and move airflow from the computer case to a building conduit.  Is the case sealed or is the case not sealed? (During interview of 2/18/21 for app. 16/846,223, it was discussed that the system is sealed rather than the individual components such as the case);
i.	Claims 14, line 8, 10, and 12 require “airflow.”  Are these the same or different “airflow” from the “airflow” of line 5? and
j.	Claim 14, line 10 requires “said building conduit” which appears to have antecedence in “sealed building conduit” of claim 14, line 4.  Is this the same building conduit, or are there two building conduits (i.e., building inlet conduit and building outlet conduit) as similarly claimed in claims 1 and 17?
Allowable Subject Matter
Claims 1-4, 6-14, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection(s) set forth in this Office action for reasons indicating allowable subject matter set forth in the previous office action (dated 2/25/21).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835